Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 1, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147380 & (17)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  TERRI KETT,                                                                                             David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 147380
                                                                    COA: 316151
                                                                    Wayne CC: 12-002355-NH
  AYOUB SAYEG and SAYEG PLASTIC
  SURGERY CENTER,
           Defendants-Appellants.

  ___________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 1, 2013
         p1029
                                                                               Clerk